Citation Nr: 1702555	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left knee disability prior to November 1, 2015.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee disability as of November 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team) and St. Petersburg, Florida, respectively.

With respect to the issue of entitlement to a disability rating in excess of 30 percent for a left knee disability as of November 1, 2015, the Board observes that this issue has not been recertified to the Board following the September 2015 remand.  As such, it remains at the Agency of Original Jurisdiction (AOJ) and is not currently before the Board.

Following remands in November 2009 and June 2011, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for post-operative residuals, left knee, with exostosis in an April 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2013 decision as to that issue.  The Court granted the JMR in a November 2013 Order.  The Board remanded the claim in September 2014.  In September 2015, the Board continued the Veteran's 10 percent rating for postoperative residual degenerative changes of the left knee, and granted a separate 20 percent disability evaluation for other impairment of the left knee, to include symptoms of locking, catching, pain, instability, and removal of semilunar cartilage.  In an October 2016 JMR, the parties moved the Court to vacate the September 2015 decision as to the continuing of the Veteran's 10 percent rating for postoperative residual degenerative changes of the left knee prior to November 1, 2015.  The Court granted the JMR in an October 2016 Order.  The issue returns to the Board for further consideration.


FINDING OF FACT

The Veteran's postoperative residual left knee degenerative changes are not characterized by incapacitating exacerbations, ankylosis, dislocated semilunar cartilage, compensable limitation of flexion or extension of the leg, impairment of the tibia and fibula, or genu recurvatum; and his left knee disability includes other impairment characterized by symptoms of locking, catching, pain, instability, and removal of semilunar cartilage.


CONCLUSION OF LAW

The criteria for a separate disability rating in excess of 10 percent for postoperative residual degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his February 2005 claim and elsewhere that his left knee disability warrants a higher rating.  In a December 2012 statement, the Veteran reported that his left knee gives out.  In March 2014 and April 2014 comments to a military hospital clinician, the Veteran stated that his left knee catches, locks, and occasionally gives out.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's left knee disability at 30 percent disabling effective as of November 1, 2015, after the expiration of the one-year period following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055, Note 1.  Prior to that date, the RO evaluated the Veteran's left knee disability at 10 percent disabling.

Nothing in this decision shall be construed to disturb the Veteran's temporary 100 percent ratings in effect from April 22, 2014 to June 30, 2014, or from September 4, 2014 to October 31, 2015, assigned pursuant to 38 C.F.R. § 4.30.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's degenerative joint disease of the left knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  The evidence of degenerative arthritis of his left knee does not show occasional incapacitating exacerbations.  Specifically, the November 2010 VA examiner found that the Veteran has had no incapacitating episode associated with his left knee condition.  Further, the incapacitating episodes that the Veteran reported in his February 2006 VA examination pertain to his back and not his left knee.  Finally, no compensable limitation of flexion or extension of the left leg is of record, including in the March 2005, February 2006, November 2010, and November 2012 VA examination reports.

Additionally, no greater rating than 20 percent is warranted for an other impairment of the left knee, to include the Veteran's symptoms of locking, catching, pain, instability, and removal of semilunar cartilage, analogous to slight recurrent subluxation or lateral instability, under 38 C.F.R. § 4.71a, DC 5257-5259.  Those symptoms are most nearly approximated by a 20 percent rating under DC 5257-5259 both because it contemplates other impairments of the knee, and because the Veteran provided competent and credible evidence of those symptoms in his December 2012 statement, his March 2014 and April 2014 comments to a military hospital clinician, and at his four VA examinations.  A rating of 30 percent for severe knee impairment is not applicable because the Veteran's symptoms are not predominantly severe in nature; indeed, the November 2012 VA examiner found that the Veteran's left knee "[c]ondition is resolved" and has no impact on his ability to work.  As such, a 30 percent rating is not warranted.

Pursuant to 38 C.F.R. § 4.27, the diagnostic code numbers appearing opposite the listed ratable disabilities are arbitrary numbers for the purpose of showing the basis of the evaluation assigned, and for statistical analysis in the Department of Veterans Affairs.  Hyphenated diagnostic codes are appropriate where, as here, the disability is rated by analogy.  Id.  Further, the Board may not evaluate the same manifestation under different diagnoses, as such constitutes impermissible pyramiding.  38 C.F.R. § 4.14.

With respect to the October 2016 JMR, the Board acknowledges that the Veteran's rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, is protected.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

The parties then required the Board to provide an adequate statement of reasons or bases as to why separate disability ratings under both diagnostic codes 5257 and 5259 would constitute pyramiding and is impermissible.  In this regard, the parties suggest that "Separate ratings under each of these diagnostic codes would compensate Appellant for separate and distinct symptoms: swelling, pain, and stiffness under 5259, and instability under 5257."

Review of the Veteran's symptoms and the assigned Diagnostic Codes is appropriate.  In their October 2016 JMR, the parties agreed "that the Board's award [in its September 2015 decision] of a separate 20 percent rating for other impairment of the left knee should not be disturbed."  Significantly, as expressed in the Board's September 2015 Reasons and Bases and in the Conclusions of Law that preceded them, the Board assigned this separate 20 percent rating "for other impairment of the left knee, to include symptoms of locking, catching, pain, instability, and removal of semilunar cartilage," under "Diagnostic Code 5257-[52]59."

In the October 2016 JMR, the parties "move[d] the Court to vacate that part of the [Board's] September 16, 2015 decision denying Appellant entitlement to a disability rating for a left knee disability in excess of 10 percent prior to November 1, 2015."  As stated in the September 2015 Reasons and Bases and Conclusions of Law, the Board denied the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5010-5260, which pertain to arthritis and limitation of range of motion.

That is, the parties to the October 2016 JMR asked that the 20 percent rating for Diagnostic Codes 5257-5259 not be disturbed, and proceeded to suggest separate ratings under 5257 and 5259.  By contrast, they moved to vacate the 10 percent rating assigned under Diagnostic Codes 5010-5260.  There is no indication of increased range of motion loss, and indeed the parties do not suggest otherwise.

The Board observes that the AOJ's November 2015 Rating Decision that implemented the Board's September 2015 decision erroneously listed the Diagnostic Code for the 20 percent rating as "5299-5257," rather than "5257-[52]59," as the Board had expressly listed in its Conclusions of Law.  To the extent that this was the basis for the belief that the protected rating for Diagnostic Code 5259 had been rescinded, the Board instructs the AOJ to list the Diagnostic Code for the Veteran's 20 percent rating as "5257-5259."  As acknowledged above, the 5259 Diagnostic Code is protected.

However, to the extent that the Veteran seeks three separate ratings under Diagnostic Codes 5257, 5259, and 5010-5260 for his left knee symptoms, this would constitute impermissible pyramiding.  The Board begins with the parties' formulation in the October 2016 JMR, that "Separate ratings under each of these diagnostic codes would compensate Appellant for separate and distinct symptoms: swelling, pain, and stiffness under 5259, and instability under 5257."  Putting aside the fact that the 20 percent rating assigned for those codes was not to be disturbed, the Board observes that the suggested separate rating for "swelling, pain, and stiffness" relate to range and limitation of motion, for which the Veteran already receives a 10 percent rating under Diagnostic Code 5010-5260.  To compensate those identical symptoms under both 5010-5260 and 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The Board is bound by the precedential opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2016).  The General Counsel has concluded in VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703, that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  As such, because the Veteran is receiving a separate 10 percent rating under Diagnostic Code 5260 based on limitation of motion, compensating him a second time under a different diagnostic code would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Moreover, as explained above, a rating higher than 10 percent is not warranted under Diagnostic Code 5010-5260 because the November 2010 VA examiner found that the Veteran has had no incapacitating episode associated with his left knee condition.  Further, the incapacitating episodes that the Veteran reported in his February 2006 VA examination pertain to his back and not his left knee.  Finally, no compensable limitation of flexion or extension of the left leg is of record, including in the March 2005, February 2006, November 2010, and November 2012 VA examination reports.  Thus, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5010-5260 is not warranted.

Further separate ratings are not warranted because the March 2005, February 2006, November 2010, and November 2012 VA examiners cumulatively found that the Veteran does not have left knee ankylosis; dislocated semilunar cartilage; compensable limitation of flexion or extension of the leg, with consideration of pain and the aforementioned DeLuca factors; impairment of the tibia and fibula; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262, 5263.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's left knee disabilities, such as degenerative joint disease, locking, catching, pain, instability, and removal of semilunar cartilage.  The rating criteria, particularly in light of the broad categorization of "other impairment" in DC 5257, are therefore adequate to evaluate the Veteran's left knee disabilities and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board observes that the Veteran reported at his March 2005 VA examination that he is unemployable, and that the Veteran's friend wrote in September 2014 that the Veteran "lost several jobs because he wasn't able to do what it took to complete the job, doing a lot of walking and lifting etc."  However, the Board finds that this statement is outweighed by the objective findings of the November 2012 VA examiner, who recorded that the Veteran quit work in 1990 "to take care of his 'disabled mother,'" and found that the Veteran's left knee disability has no impact on his ability to work.  Thus, TDIU is not warranted by the record.


ORDER

A rating in excess of 10 percent for a left knee disability, to include postoperative residual left knee degenerative changes, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


